Title: To Thomas Jefferson from William C. C. Claiborne, 29 January 1808
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Sir,
                     New-OrleansJany 29th. 1808.
                  
                  The late removal from the Batture in front of the Suburb St. Mary, of certain Persons, who had taken possession of the same subsequent to the third of March 1807, has been cause of great satisfaction to the Legislative Council & House of Representatives of the Territory of Orleans, whose thanks upon the occasion, to the President of the U. States, as expressed in a joint Resolution of the two Houses, I now have the honor to inclose you, and to subscribe myself,
                  with sentiments of great respect, yo: mo: obt: Servt.
                  
                  
                     William C. C. Claiborne 
                     
                  
               